Citation Nr: 0429995	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  98-18 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from November 1966 to November 1968.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

Pursuant to 38 C.F.R. §§ 20.901 and 20.903 (2004), the Board 
has obtained a May 2004 independent medical opinion in this 
matter, and has provided additional opportunity for appellant 
to provide additional argument or evidence in support of her 
appeal in light of that opinion.  However, in October 2004, 
the appellant's representative specifically refused to waive 
the appellant's right to have the RO initially review this 
evidence and requested that the Board remand the appeal.  
Although the decision in Padgett v Principi, No. 02-2259 
(U.S. Vet. App. Jul. 27, 2004) has been withdrawn by the 
United States Court of Appeals for Veterans Claims, the Board 
is likely estopped from applying pre-Padgett law in light of 
the Board's letter of August 13, 2004. 

Accordingly, this case is REMANDED for the following actions:

Appellant's claim should be readjudicated 
based on the May 2004 independent medical 
opinion and any additional evidence 
obtained in this matter since the last 
supplemental statement of the case, 
issued in May 2003.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



